Advisory Action #7 Cont.	
Applicant incorporates subject matter from former dependent claim 4 of “wherein a height ratio of the height dimension of the two side permanent magnets to the height dimension of the middle permanent magnet comprises: 1:1.5 to 1:1.9” into dependent claim 1.  But, as noted in the 08 March 2021 Final Office Action with respect to this feature, in the combination of Kanda and Dams, Dams teaches the general conditions of the two side permanent magnets having a height dimension hs that is less than a height dimension hp of the middle permanent magnet (c.9:42-45; Fig.2). While Dams does not specifically teach “a height ratio of the height dimension of the two side permanent magnets to the height dimension of the middle permanent magnet comprises: 1:1.5 to 1:1.9”, this would have been obvious before the effective filing date since Dams explicitly teaches this ratio is a result-effective variable in that choosing a height of the subsidiary magnets MAS with respect to the primary magnets, a spatial distribution of the magnetic field, and in particular a relation between a strength of the field in the plane of drawing of FIG. 2 above and below the magnet array MAA, is determined, thus allowing the magnetic field distribution may be tuned to a certain extent (c.9:57-c.10:6).  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, this would have been obvious as an optimization of Dams, who teaches the general conditions of the claim (Fig.2).  In re Aller, 105 USPQ 233.  Also, the courts have held that "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."  In re Williams, 36 F.2d 436, 438 (CCPA 1929).   


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832